 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 4748 
 
AN ACT 
To amend the Office of National Drug Control Policy Reauthorization Act of 2006 to require a northern border counternarcotics strategy, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Northern Border Counternarcotics Strategy Act of 2010.
2.Northern Border Counternarcotics StrategyThe Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469; 120 Stat. 3502) is amended by inserting after section 1110 the following:

1110A.Requirement for Northern Border Counternarcotics Strategy
(a)DefinitionsIn this section, the terms appropriate congressional committees, Director, and National Drug Control Program agency have the meanings given those terms in section 702 of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1701).
(b)StrategyNot later than 180 days after the date of enactment of this section, and every 2 years thereafter, the Director, in consultation with the head of each relevant National Drug Control Program agency and relevant officials of States, local governments, tribal governments, and the governments of other countries, shall develop a Northern Border Counternarcotics Strategy and submit the strategy to—
(1)the appropriate congressional committees (including the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives);
(2)the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, and the Committee on Indian Affairs of the Senate; and
(3)the Committee on Armed Services, the Committee on Homeland Security, and the Committee on Natural Resources of the House of Representatives.
(c)PurposesThe Northern Border Counternarcotics Strategy shall—
(1)set forth the strategy of the Federal Government for preventing the illegal trafficking of drugs across the international border between the United States and Canada, including through ports of entry and between ports of entry on the border;
(2)state the specific roles and responsibilities of each relevant National Drug Control Program agency for implementing the strategy;
(3)identify the specific resources required to enable the relevant National Drug Control Program agencies to implement the strategy; and
(4)reflect the unique nature of small communities along the international border between the United States and Canada, ongoing cooperation and coordination with Canadian law enforcement authorities, and variations in the volumes of vehicles and pedestrians crossing through ports of entry along the international border between the United States and Canada.
(d)Specific content related to cross-border Indian reservationsThe Northern Border Counternarcotics Strategy shall include—
(1)a strategy to end the illegal trafficking of drugs to or through Indian reservations on or near the international border between the United States and Canada; and
(2)recommendations for additional assistance, if any, needed by tribal law enforcement agencies relating to the strategy, including an evaluation of Federal technical and financial assistance, infrastructure capacity building, and interoperability deficiencies.
(e)Limitation
(1)In generalThe Northern Border Counternarcotics Strategy shall not change the existing agency authorities and this section shall not be construed to amend or modify any law governing interagency relationships.
(2)Legitimate trade and travelThe Northern Border Counternarcotics Strategy shall be designed to promote, and not hinder, legitimate trade and travel.
(f)Treatment of classified or law enforcement sensitive information
(1)In generalThe Northern Border Counternarcotics Strategy shall be submitted in unclassified form and shall be available to the public.
(2)AnnexThe Northern Border Counternarcotics Strategy may include an annex containing any classified information or information the public disclosure of which, as determined by the Director or the head of any relevant National Drug Control Program agency, would be detrimental to the law enforcement or national security activities of any Federal, State, local, or tribal agency.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
